DETAILED ACTION
Status of the Application
Acknowledgement is made of the amendment received 10/8/21. Claims 1-20 are pending in this application.  Claims 1 and 12 were amended the amendment received 10/8/21. 

Response to Arguments
Applicant's arguments filed 10/8/21 have been fully considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-9 and 12 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Apalkov et al. (US Patent Application Publication No 2014/0175577) hereinafter referred to as Apalkov. 
Per Claim 1 Apalkov discloses a magnetic tunnel junction device, comprising
a cylindrically-shaped pillar structure (245) (see figures 12-13); 
a first ferromagnetic layer (210’) disposed on a surface of at least a portion of the pillar structure, the first ferromagnetic layer having a magnetization (211’) that is changeable in the presence of at least one of an applied bias and heat; 
a dielectric barrier (220’) disposed on a surface of at least a portion of the first ferromagnetic layer; and 
a second ferromagnetic layer (230’) disposed on a surface of at least a portion of the dielectric barrier, the second ferromagnetic layer having a magnetization that is fixed (231); 
wherein the first and second ferromagnetic layers and the dielectric barrier have an all-around structure such that the first and second ferromagnetic layers and the dielectric batter layer concentrically surround each other and concentrically surround the pillar structure (see figure 12)
Per Claim 8 Apalkov discloses the device of claim 1 including where the dielectric barrier is toroidal in shape and comprises at least one of magnesium oxide (MgO), aluminum oxide (AlO,), and magnesium aluminate (MgAlO,). [0071]
Per Claim 9 Apalkov discloses the device of claim 1 including where the device is configured such that the magnetization of the first ferromagnetic layer switches as a function of a bias current flowing through the pillar structure. [0065]
Per Claim 12 Apalkov discloses a method of forming a magnetic tunnel junction device having an all-around structure, comprising
forming a cylindrically-shaped pillar structure (245) (see figure 12-13); 
forming a first ferromagnetic layer (210’) on a surface of at least a portion of the pillar structure, the first ferromagnetic layer having a magnetization that is changeable in the presence of at least one of an applied bias and heat; 
forming a tunneling barrier (220’) on a surface of at least a portion of the first ferromagnetic layer; and 
forming a second ferromagnetic layer (230’) on a surface of at least a portion of the tunneling barrier, the second ferromagnetic layer having a magnetization that is fixed; 
wherein the first and second ferromagnetic layers and the tunneling barrier concentrically surround each other and concentrically surround the pillar structure (see figure 12)
Allowable Subject Matter
Claims 2-7, 10-11, 13-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith. 
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894